Ethridge, J.
This is an appeal by Mrs. Etta Pierce Lakey from a decree of the Chancery Court of Quitman County denying her a divorce from appellee, B. S. Lakey. The bill was based on a charge of habitual cruel and inhuman treatment.  The evidence wholly failed to comply with the prerequisites to a divorce on that ground, and the chancery court was correct in denying it. Amis, Divorce and Separation in Mississippi, (1935), Secs. 103-129A. For the same reason there was no error in denying attorney’s fee, suit money, and alimony.
Appellant argues that, even though she was not entitled to a divorce, still under the general averments of her bill and the prayer for general relief she was entitled to a decree granting her support and separate maintenance.  A bill in the alternative for divorce or separate maintenance is permissible. Lynch v. Lynch, 202 Miss. 500, 32 So. 2d 358 (1947). But here the only basis for appellant’s complaint was a prayer, for a divorce on the stated ground.  The bill did not submit to the chancery court the issue of separate maintenance, and the record fails to show that appellant at any time asked the trial court to pass upon whether she was entitled to separate maintenance. We cannot put the trial court in error for something upon which it had no opportunity to pass. The decree appealed from simply denied a divorce, and is affirmed. This is without prejudice to whatever rights *700appellant might have, if any, in a suit for separate maintenance. We do not consider on this appeal that issue.
Affirmed.
McGehee, G. J., and Lee, Arrington, and Lotterhos, JJ., concur.